to such relief.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). In the Second

Circuit, a party seeking a preliminary injunction “must demonstrate that it will suffer irreparable

harm absent injunctive relief and either (1) that it is likely to succeed on the merits of the action,

or (2) that there are sufficiently serious questions going to the merits to make them a fair ground

for litigation, provided that the balance of hardships tips decidedly in favor of the moving party.”

Mullins v. City of New York, 626 F.3d 47, 52–53 (2d Cir. 2010); see also Lynch v. City of New

York, 589 F.3d 94, 98 (2d Cir. 2009). Where a party seeks a mandatory injunction “altering,

rather than maintaining, the status quo,” such as in this case, that party “must meet [a] more

rigorous standard.” Almontaser v. N. Y. City Dep’t of Educ., 519 F.3d 505, 508 (2d Cir. 2008)

(internal alterations omitted); see also Tom Doherty Assocs., Inc. v. Saban Entm’t, Inc., 60 F.3d

27, 34 (2d Cir. 1995) (“[W]e have required the movant to meet a higher standard where . . . an

injunction will alter, rather than maintain, the status quo . . . .”). The moving party must

establish a “ ‘clear’ or ‘substantial’ likelihood of success,” or show that “extreme or very serious

damage” would result in the absence of preliminary relief. Tom Doherty Assocs., 60 F.3d at 34.

       Plaintiff states, incorrectly, that the Court did not respond to his previous request for a

preliminary injunction. The Court in fact responded as part of its March 18, 2019 Opinion and

attaches that filing to this Opinion. Plaintiff’s current request for a preliminary injunction presents

no new information which would change the Court’s previous decision. As with his last request

for preliminary injunction, Petitioner is asking the Court to order that he be transferred to a “Max

A” prison because his mail is being tampered with and he is enduring retaliation. These are serious

allegations. “An inmate who has experienced specific retaliation should utilize his administrative

and judicial remedies.” Read v. Kwiatkowski, No. 15-CV-6475(CJS)(JWF), 2017 WL 2805032,

at *3 (W.D.N.Y. June 29, 2017). However, Plaintiff again fails to demonstrate that he is entitled

to the extraordinary remedy of a preliminary injunction. Plaintiff has made no showing that he is
                                                   2
likely to succeed on the merits of his Complaint. Moreover, Defendants have not yet had the

opportunity to file answers, which are due by May 31, 2019, so it is very difficult to determine

whether Plaintiff has a clear or substantial likelihood of success. He also did not point to any

questions going to the merits, let alone sufficiently serious questions, as to make them fair grounds

for litigation or that the balance of hardships tips decidedly in his favor. Moreover, Plaintiff’s

requested injunction, transfer, is one that courts have consistently rejected because inmates do not

have a right to serve a sentence in any particular institution or not to be transferred. Olim v.

Wakinekona, 461 U.S. 238, 249 (1983); Best v. Terrell, No. 10-CV-738(ARR)(RML), 2010 WL

662415, at *1 (E.D.N.Y. Feb. 22, 2010); Jarecke v. Hensley, 552 F. Supp. 2d 261, 265 (D. Conn.

2008). “A district court ‘has no authority to order that a convicted defendant be confined in a

particular facility . . . those decisions are within the sole discretion of the Bureau of Prisons.’ ”

Best, 2010 WL 662415, at *1 (quoting United States v. Williams, 65 F.3d 301, 307 (2d Cir. 1995)).

       The Court notes that Plaintiff sent this preliminary injunction with a different prisoner’s

name and number on the envelope in an effort to ensure that the Court received his motion. This

measure appears to be unnecessary as the court did receive, and respond to, Plaintiff’s previous

request for a preliminary injunction. Plaintiff has not shown that Defendants’ are preventing him

from corresponding with the Court. In fact, the Court continues to receive and respond to

Plaintiff’s submissions. See Smith v. Goord, No.04-CV-6432(CJS), 2006 WL 4070305, at *1

(W.D.N.Y. Dec. 7, 2006) (denying the pro se plaintiff a preliminary injunction to prevent prison

officials from tampering with his mail because the plaintiff did not show that he was being

prevented from corresponding with the court). The Court will direct the Clerk of the Court to send

Plaintiff a copy of the docket in this matter so that the Plaintiff may review evidence of the Court’s

receipt of his submissions.



                                                  3
